March 18, 1993    UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1935

                        UNITED STATES,

                          Appellee,

                              v.

                       DENNIS BONNEAU,

                    Defendant, Appellant.

                                         

                         ERRATA SHEET

The opinion of this  Court issued on February 24, 1993 is  amended
as follows:

Page 2,  line 9:  Insert  a footnote after  the word "testify"  to
read:  
"The  Assistant  United   States  Attorney  who  represented   the
government on appeal did not represent the government at trial."

February 24, 1993       [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-1935

                        UNITED STATES,

                          Appellee,

                              v.

                       DENNIS BONNEAU,

                    Defendant, Appellant.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]
                                                     

                                        

                            Before

                     Breyer, Chief Judge,
                                        
                Selya and Cyr, Circuit Judges.
                                             

                                        

Peter Goldberger, Pamela A. Wilk  and Law Office of  Alan Ellis on
                                                               
brief for appellant.
A.  John Pappalardo,  United  States Attorney,  and  Dina  Michael
                                                                  
Chaitowitz, Assistant United States Attorney, on brief for appellee.
      

                                        

                                        

          Per Curiam.   We have carefully reviewed the record
                    

and briefs and  find no merit  substantially for the  reasons

stated  by  the district  court.   We pause  to add  only two

observations.

          1.    The prosecutor's  reference  to  Ms. Aguiar's

recent trial, immediately followed by the inquiry whether Ms.

Aguiar  had ever told anyone her present version, was, in all

probability, an  improper  comment  on  Aguiar's  failure  to

testify1.   We are convinced, however, by the strength of the

evidence   against  defendant   and   the  court's   curative

instruction that  the error was harmless  beyond a reasonable

doubt, and  the  court did  not  err in  denying  defendant's

motion for a mistrial.

          2.   The fact that Aguiar had been convicted of the

charges  for  which  defendant  was  on  trial  was  properly

admissible under  Fed. R. Evid.  609 for impeachment.   Here,

where defendant said he had no objection to the  conviction's

admission, defendant did not object  to the question asked or

request a limiting  instruction, and the  prosecutor did  not

argue  any improper  inference should  be drawn,  it  was not

plain error  for the  court  to fail  sua  sponte to  give  a
                                                 

limiting  instruction.   United States  v. Ramirez,  963 F.2d
                                                  

693,  702-03  (5th  Cir.)  (no  error   to  omit  sua  sponte
                                                             

instruction  concerning  co-defendants' guilty  pleas), cert.
                                                            

denied, 113  S.Ct. 388  (1992); United  States v.  Sides, 944
                                                        

                    

1.  The Assistant United States  Attorney who represented the
government  on appeal  did  not represent  the government  at
trial.

F.2d 1554, 1561-62 (10th Cir. 1991);  United States  v. De La
                                                             

Cruz, 902 F.2d 121, 124  (1st Cir. 1980).  Nor  did counsel's
    

failure  to   object  or  request   a  limiting   instruction

constitute  ineffective  assistance.   See  United States  v.
                                                         

Rogers, 939  F.2d 591,  594-95 (8th Cir.)  (tactical decision
      

not  to  request limiting  instruction  on  effect of  guilty

plea), cert. denied, 112 S.Ct. 609 (1991).
                   

          Affirmed.
                  

                             -3-